            Case 2:20-cv-01817-KJD-NJK Document 14
                                                15 Filed 12/04/20
                                                         12/07/20 Page 1 of 2




 1   JAMES E. WHITMIRE, ESQ.
     Nevada Bar No. 6533
 2   jwhitmire@santoronevada.com
     SANTORO WHITMIRE
 3
     10100 W. Charleston Blvd., Suite 250
 4   Las Vegas, Nevada 89135
     Telephone:    702/948-8771
 5   Facsimile:    702/948-8773
     Attorney for Defendants Sel Sales, Inc.,
 6   Selco Products Company, and Selco Products, Inc.
 7
                                  UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA

 9
     SENTRY INSURANCE A MUTUAL
10   COMPANY,                                           Case No.: 2:20-cv-01817-KJD-NJK
11                  Plaintiff,
     vs.                                                STIPULATION AND ORDER
12
     SEL SALES, INC, SELCO PRODUCTS                     EXTENDING THE TIME FOR
13   COMPANY, AND SELCO PRODUCTS, INC.                  DEFENDANTS TO ANSWER OR
                                                        OTHERWISE RESPOND TO THE
14                                                      COMPLAINT
                    Defendants.
15

16          Plaintiff and Defendants state the following:
17          1.      The Complaint was filed on September 30, 2020. (ECF No. 1).
18          2.      Defendants were provided a Waiver of Summons and Complaint on October 6,
19   2020, which waiver was executed by and/or on behalf of Defendants on October 28, 2020.
20          3.      Pursuant to the Federal Rules of Civil Procedure, Defendants have 60 days to file
21   a response to the Complaint, or until December 7, 2020.
22          4.      Defendants need and have requested a brief extension of time to prepare a
23   response to the Complaint. The extension is sought due to workload of counsel and additional
24   time that is needed to complete briefing in connection with potential motion practice.
25          5.      The parties agree to extend the date for Defendants to answer or otherwise
26   respond to the Complaint from December 7, 2020 to December 21, 2020.
27

28
            Case 2:20-cv-01817-KJD-NJK Document 14
                                                15 Filed 12/04/20
                                                         12/07/20 Page 2 of 2




 1          6.      This short extension is being sought for good cause as discussed above and not
 2   for the purposes of delay.
 3          IT IS SO AGREED AND STIPULATED:
 4   VON BRIESEN & ROPER, S.C.                      SANTORO WHITMIRE

 5

 6
     /s/ Lee Anne N. Conta                          /s/ James E. Whitmire
 7   LEE ANNE N. CONTA, ESQ.                        JAMES E. WHITMIRE, ESQ.
     (admitted pro hac vice)                        Nevada State Bar No. 6533
 8   411 East Wisconsin Avenue, Ste. 1000           10100 W. Charleston Blvd., Suite 250
     Milwaukee, WI 53202                            Las Vegas, NV 89135
 9   Tel: 414-287-1520                              Tel: 702.948.8771
     E-mail: lconta@vonbriesen.com                  E-mail: jwhitmire@santoronevada.com
10

11                                                  Attorney for Defendants
     SELMAN BREITMAN LLP
12
     MICHAEL J. LIN, ESQ.
13   Nevada State Bar No. 13711
14   3993 Howard Hughes Parkway, Suite 200
     Las Vegas, NV 89169
15   Tel: 702.228.7717
     E-mail: mlin@selmanlaw.com
16
     Attorneys for Plaintiff
17

18
                                         IT IS SO ORDERED:
19

20
                                         ___________________________________
21                                       UNITED STATES MAGISTRATE JUDGE
22                                                 December 7, 2020
                                         DATED: ____________________________
23

24

25

26

27

28
                                                  -2-
